Citation Nr: 1231701	
Decision Date: 09/14/12    Archive Date: 09/19/12

DOCKET NO.  09-11 252A	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial disability rating greater than 10 percent for service-connected lumbosacral spine degenerative disc disease.


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel








INTRODUCTION

The Veteran had active service from September 1987 to December 2007.

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Lincoln, Nebraska, which granted service connection for lumbosacral spine degenerative disc disease and assigned a noncompensable disability rating, effective as of January 1, 2008.  Jurisdiction of this matter is currently with the RO located in Roanoke, Virginia.

During the pendency of this appeal, by rating action dated in May 2012, the RO determined that the Veteran's lumbosacral spine degenerative disc disease warranted a 10 percent disability rating, effective as of January 1, 2008.

There is a Virtual VA paperless claims file associated with the Veteran's claim. A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.


FINDING OF FACT

In correspondence received in September 2012, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, in correspondence received by the Board in September 2012, the Veteran withdrew this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal, and it is dismissed.


ORDER

The appeal is dismissed.




		
Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


